Citation Nr: 0635183	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, other than body dysmorphic disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
dysmorphic disorder.

3.  Eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1988 and from August to December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In the June 2003 rating 
decision, the RO denied the entitlement for VA nonservice-
connected benefits.  In the September 2004 rating decision, 
the RO denied entitlement to obsessive compulsive disorder on 
a de novo basis, and denied entitlement to body dysmorphic 
disorder on the ground that new and material evidence had not 
been received to reopen a claim for this disability.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  At that 
proceeding, the veteran expanded his claim from seeking 
service connection only for obsessive compulsive disorder 
claim to seeking service connection for psychiatric 
disability generally.  As such, the Board has recharacterized 
the issue as stated on the title page.

The issues of entitlement to service connection for a 
psychiatric disability, other than body dysmorphic disorder, 
and whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
dysmorphic disorder, together with his claim for nonservice-
connected pension benefits, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran served on active duty from August to December 
1991 during a period of war and completed the full period for 
which he was called or ordered to active duty.


CONCLUSION OF LAW

The service criteria for basic eligibility for VA pension 
benefits are met.  38 U.S.C.A. §§ 1521, 5303A (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3, 3.6, 3.12a (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Board finds that the VCAA is not applicable to the 
present claim, as it is a question of law whether the 
veteran's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  Given the favorable 
action taken below, no discussion of the VCAA is required.  

Pension benefits

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served on 
active duty from November 4, 1987, to February 25, 1988 and 
from August 11 to December 21, 1991.  On his 1991 DD 214, the 
veteran received an honorable discharge.  Notations on that 
document included "Released from active duty," "Expiration 
term of service".

In a June 2003 RO decision, the veteran was denied VA 
nonservice-connected pension benefits on the ground that he 
did not serve the shorter of either twenty-four months of 
continuous active duty or completion of the full period for 
which the veteran was called or ordered to active duty.  In 
its decision, the RO cited 38 C.F.R. § 3.12a.

Under the provisions of 38 C.F.R. § 3.12a, eligibility for VA 
benefits is governed by applicable law and regulations.  In  
order to be eligible for certain VA benefits, a service 
member who initially enters service after September  7, 1980, 
must perform a "minimum active-duty requirement;" either 24 
months of continuous active duty or the full period for which 
the service member was called or ordered to active duty.  An 
exception may be granted if the service member was discharged 
or released because of an early out or hardship (10 U.S.C.A. 
§§ 1171 or 1173); or a service-connected disability directly 
due to service; or the existence of a compensable service-
connected disability.  38  U.S.C.A. § 5303A; 38 C.F.R. § 
3.12a. 

To establish entitlement to VA nonservice-connected pension 
benefits under 38 U.S.C. § 1521, a veteran must show (1) that 
he served during a period of war for 90 days or more (or was 
discharged or released from service during a period of war 
for a service connected disability); (2) that he is 
permanently and totally disabled; and (3) that his income is 
below a certain standard 38 U.S.C. § 1521(a), (j); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. 
West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C. 
§ 1522.  The term "period of war" is defined to include the 
following: [T]he Spanish-American War, the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era, the Persian Gulf War, and the period beginning 
on the date of any future declaration of war by Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C. § 101(11); 
see also 38 U.S.C. § 101(6)-(10), (29), (30), (33) (defining 
the time period for each identified period of war); 38 C.F.R. 
§ 3.2 (2001).  Thus, there is no recognized period of war 
between 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

A veteran means a person who served in the active military, 
naval or air service.  38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6(a).

The Board finds that the veteran does meet the basic 
eligibility requirements for VA nonservice connected pension 
benefits under 38 C.F.R. § 3.3, as the veteran served in the 
active military for 90 days or more during a period of war.  
The Board notes that the veteran also meets the basic 
eligibility requirements under 38 C.F.R. § 3.12a because he 
served his full period for which he was called or ordered to 
active duty.  The veteran's DD 214 indicates he was released 
from active duty due to the expiration of his term of 
service.  Therefore, the Board finds that the veteran does 
meet the basic eligibility requirements for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§§  3.3, 3.12a.


ORDER

The veteran meets the basic service eligibility requirements 
for a VA nonservice-connected disability pension; to this 
extent only, the appeal is granted.

REMAND

Although the veteran meets the basic service eligibility 
requirements for a nonservice-connected pension, he has not 
been afforded a VA examination to assess his disabilities and 
determine whether he is permanently and totally disabled for 
pension purposes.  In addition, the Court has observed that a 
veteran's income is an essential element in a claim for 
nonservice-connected pension benefits and that it must 
specifically be considered.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Therefore, these issues must be 
remanded to the RO for further development.

With respect to his psychiatric disability claim, the Board 
notes that the veteran essentially reports that he had no 
psychiatric problems prior to service and this disability had 
its onset while he was on active duty, and that although he 
did not seek treatment until approximately ten months after 
discharge, the condition; however, diagnosed has been chronic 
since service.  The veteran must be scheduled for a VA 
psychiatric examination to determine the etiology and 
severity of his disability.  

Finally, the Board finds that the new and material evidence 
claim is inextricably intertwined with the claim of 
entitlement to service connection for a psychiatric 
disability; therefore, this issue is held in abeyance pending 
completion of the development discussed below.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and etiology of his 
disabilities.  It is imperative that the 
examiner review all of the evidence in 
the claims folder, as well as this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

Thereafter, the examiner must list the 
veteran's disabilities and opine whether 
the veteran is permanently and totally 
disabled for pension purposes.  A 
complete written rationale for any 
opinion offered must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.

2.  As to the claim for nonservice-
connected pension benefits, the veteran 
should be asked to submit relevant 
earnings information pertinent to the 
claim.

3.  The appellant should be scheduled for 
a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  Thereafter, the 
examiner must address whether the 
appellant currently has a psychiatric 
disability.  If so, the examiner must 
address whether it is at least as likely 
as not (i.e., is there a 50/50 chance) 
that the current disability had its onset 
during service or is otherwise related to 
his periods of service, or is the result 
of an in-service disease or injury.  
Further, if a psychotic disorder is 
diagnosed, the examiner should state 
whether it is at least as likely that the 
disability developed within one year of 
separation from his latter period of 
active duty.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


